DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/19 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 6, 9-11, 13, 14, 16, 17, and 19 are allowed.
Independent claim 1 recites the following limitation: “processing the portion of the acquired ultrasound image data, by the processor, according to still image processing parameters in response to the trigger to generate a still image having a second spatial resolution that is higher than the first spatial resolution”.  This limitation of independent claim 1 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 2, 3, 5, 6, and 9, independent claim 10, dependent claims 11, 13, and 14, independent claim 16, and dependent claims 17 and 19 are allowed for the same reasons as those discussed above for independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristin Dobbs/
Patent Examiner, AU 2488


/KATE H LUO/Primary Examiner, Art Unit 2488